Title: To James Madison from Thomas Fitzsimmons, 3 June 1806
From: Fitzsimmons, Thomas
To: Madison, James



Sir
Philada. 3 June 1806

Mr. Rodgers, who is the bearer of this takes with him a recommendation, from some of the principle Merchants of this City: for the appointment of Commercial Agent, at the Port of St. Iago.  It is Considered by the Merchts. here as a very Important Station as well on Account of the extensive trade Carryd on, from America to it as that it is the Port to which most of the prizes taken by the french Cruizers are Carryd & disposed of without Condemnation or trial.  The Person, who has heretofore acted as American Agent there, had not the smallest Influence with the Spanish officers, and has even been Suspected, of being unduly influenced, by the french.  Mr. Rodgers character is so good that the utmost confidence, will be placed, in him.  & if he had thot. it Necessary his recommendation would have been Signed by the Merchts. Generally  he is a Native of this City, has been employed in Several Confidential transactions both Abroad & here & has deserved the recommendation he Carrys with him.
I am particularly requested to state these facts to you & am myself Among the No. well Acquainted With Mr Rodgers merit  
 I am very respectfully Sir Yr Mo hble Servt

Thos FitzSimons

